
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 608
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Rahall (for
			 himself and Mr. Boustany) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life and work of Arab-American
		  writer Ameen Rihani and celebrating the 100th anniversary of the publication of
		  the first Arab-American novel, The Book of Khalid, by Ameen
		  Rihani.
	
	
		Whereas Ameen Rihani was born in Freike, Lebanon, in 1876
			 and moved to New York City with his family at age eleven in 1888;
		Whereas Rihani mastered English and Arabic in his youth
			 and wrote many novels, nonfiction books, plays, essays, poems, and travelogues
			 in both languages during his lifetime;
		Whereas Rihani became a United States citizen in
			 1901;
		Whereas Rihani became an interlocutor between Arabs and
			 Americans, meeting with Arab leaders, representing the Arabs at important
			 international conferences, and reporting on the situation in the Middle East to
			 the Department of State and several United States presidents;
		Whereas by writing in popular American publications and
			 giving lectures at major institutions, Rihani educated the American public
			 about the lives and ambitions of Arabs;
		Whereas Rihani introduced free verse poetry into Arabic in
			 1905, inspired in particular by the American poet Walt Whitman;
		Whereas Rihani became a model and mentor for the “Mahjar”
			 writers of Arab descent in the United States, whose work has become
			 extraordinarily influential and popular around the world;
		Whereas his 1911 masterpiece The Book of
			 Khalid, the first Arab-American novel, is an important record of Arab
			 immigration to the “Little Syria” community of Lower Manhattan and today is a
			 powerful example of the potential of the United States to inspire the Arab
			 world in its democratic aspirations;
		Whereas Rihani’s travels in the Arabian peninsula in the
			 1920s and close relationships with the leaders of the region made him,
			 according to scholar Irfan Shahid, “the apostle of the Arab-American
			 relationship”;
		Whereas Rihani was quoted by President George W. Bush
			 about the power of the Statue of Liberty in 2008, stating that “[g]azing at her
			 lamp held high, [Rihani] wondered whether her sister might be erected in the
			 lands of his Arab forefathers. Here is how he put it: ‘When will you turn your
			 face toward the East, oh Liberty?’”;
		Whereas Rihani’s protagonist in The Book of
			 Khalid argues: “To these United States shall the Nations of the World
			 turn one day for the best model of good Government; in these United States the
			 well-springs of the higher aspirations of the soul shall quench the thirst of
			 every race-traveller on the highway of emancipation; and from these United
			 States the sun and moon of a great Faith and a great Art shall rise upon
			 mankind.”; and
		Whereas Rihani died in his hometown of Freike, Lebanon, in
			 1940: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the life and work of Arab-American
			 writer Ameen Rihani; and
			(2)celebrates the 100th anniversary of the
			 publication of the first Arab-American novel, The Book of
			 Khalid, by Ameen Rihani.
			
